Title: From Giuseppe Ceracchi to Bartholomew Dandridge, Jr., c.10 May 1795
From: Ceracchi, Giuseppe
To: Dandridge, Bartholomew Jr.


          
            Sir
            Philadelphia [c.10 May 1795]
          
          Mr King Boudinot and Wollcot will better explane the reason of there unsincerity respecting the plan of the National

Monument they have connected other plots more pernicious, because secretly acting ageinst it to destroi it.
          My situation thank God, is for to be as the President immagin but if I should give time to the American egerness for foregn mony, my fortune might have been furthed at last.
          Let us see now what my avidity was ⟨Seeking⟩ for. Thousend American would have given 30 Dollars a year while I should have passed the best substance of my Geneus and in consequence of my life, which I shall certenlay emploie with more delight now, that I am disingaged by this American infatuation, from which I am now delivered as from a poisons Monster which possessed my senses. Therefore I shall not experience the ingratitude of all those persons whose kindness as favored me so long as I coul[d] oblige them: it is to be considered that many have been the recceiver I allon [alone] the Generall Giver.
          the only folt [fault] that I can reproch to my self is but credulity, I had mesure others with the foot rooll of my veracity and generosity, and upon consideration I belive that the President and I have been both duped.
          At last in this longe letter in which you saed as been directed by the President of the United States nothink strikes me more then the Civil insult payed ageinst the sacrad Geneus of Liberal Arts. therfor I shall be happy to recceive back agein my Original Marble Bust according to the proposal. I am with Estime Your Hum Servt
          
            Jos Ceracchi
          
          
            If convinient i shall send people to mor. morning to reateke it.
          
        